DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are presented for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTOR WITH FIRST AND SECOND PERMANENT MAGNETS HAVING SUPPORT MEMBERS AND SLOTS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (JPH08-275419A hereinafter “Mizuno” in view of Kondou et al. (US PG Pub 20140159532 hereinafter “Kondou”). 
Re-claim 1, Mizuno discloses  rotor (27) apparatus for a permanent-magnet motor, comprising: a rotor (27) having a ring body (21), a plurality of first slots (22) spaced apart from each other and extended along a radial direction (annotated Fig.1) of the body and radially arranged on the body respectively and a 5plurality of second slots (23) disposed between adjacent first slots (22) and arranged along a circumferential direction (annotated Fig.1) of the body respectively; a plurality of first magnets (25) inserted into each one of the first slots respectively; a plurality of second magnets (26) inserted into each one of the second slots respectively; wherein a spacing (Alpha, Fig.1) between one side of each of the second magnets away from a center of 10curvature of the body and an outer ring edge of the body, and a diameter (Beta)  difference between an inner diameter and an outer diameter of the body (21, see Fig1), are configured in such way that a value of the spacing / the diameter difference is substantially between 0.43 and 0.48 (see Fig.1, end of magnet is substantially in the middle).  

    PNG
    media_image1.png
    899
    837
    media_image1.png
    Greyscale

	Mizuno fails to explicitly teach the ratio between the spacing / the diameter difference is between 0.43 and 0.48.
	However, Kondou shows a result effective variable ratio between the spacing/the diameter difference is between 0.43 and 0.48. (Kondou Fig.6 shows Alpha=Beta-P8, Alpha = P4-P9 as result effective variable and optimization).

    PNG
    media_image2.png
    607
    813
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    618
    694
    media_image3.png
    Greyscale
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to change the ratio/distance of the substantially value of spacing/diameter different of Mizuno wherein the ratio between the spacing / the diameter difference is between 0.43 and 0.48 as suggested and shown by Kondou as an optimization of results and as a result effective variable to enhance resistance to demagnetization in inner magnets and reluctant torque is fully used P[0022-0023], see eMPEP 2144.05 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019], I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). II. ROUTINE OPTIMIZATION,
A.Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Therefore changing the value or dimensions of the thickness of the core and the distance of the magnet is typically within the common knowledge to optimize the design, and the main reference shows the magnet to be closer to the middle therefore would fall within the ratio in this claim as an optimization/and approaching ranges.  
Re-claim 2, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 1. 
Mizuno fails to explicitly teach exact values value of the spacing / the diameter difference is between 0.44 and 0.46.  

	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to change the ratio/distance of the substantially value of spacing/diameter different of Mizuno wherein the ratio between the spacing / the diameter difference is between 0.44 and 0.46 as optimized and shown by Kondou as an optimization of results and approaching ranges as a result effective variable to enhance resistance to demagnetization in inner magnets and reluctant torque is fully used P[0022-0023], see eMPEP 2144.05 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019], I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). II. ROUTINE OPTIMIZATION,
A.Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Therefore changing the value or dimensions of the thickness of the core and the distance of the magnet is typically within the common knowledge to optimize the design, and the main reference Mizuno shows the magnet to be closer to the middle therefore would fall within the ratio in this claim as an optimization/and approaching ranges.  
Re-claim 3, Mizuno as modified discloses the 15 rotor apparatus for a permanent-magnet motor according to claim 1, wherein each one of the first magnets (25) and each one of the second magnets (26) are of rectangular shapes (see Fig.1, see Page 5,P[2], L.1-5)), and a long axis (axial axis along radial length of rotor 27) of each one of the first magnets (25) are arranged to be parallel (annotated Fig.1) with the radial direction of the body (annotated Fig.1), and a long axis of each one of the second magnets (26) are arranged to be perpendicular to the radial direction of the body (annotated Fig.1).  
Re-claim 4, Mizuno as modified discloses the 15 rotor apparatus for a permanent-magnet motor according to claim 2, wherein each one of the first magnets (25) and each one of the second magnets (26) are of rectangular shapes (see Fig.1, see Page 5,P[2], L.1-5)), and a long axis (axial axis along radial length of rotor 27) of each one of the first magnets (25) are arranged to be parallel (annotated Fig.1) with the radial direction of the body (annotated Fig.1), and a long axis of each one of the second magnets (26) are arranged to be perpendicular to the radial direction of the body (annotated Fig.1).  
Re-claim 9, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 3 above. 
Mizuno as modified further teaches wherein each one of second slots (slots 23’) is of a rectangular shape (see Fig.6, 23’, and 26’) identical to that of the second magnet (26’, Page 5, P [2]).  

    PNG
    media_image4.png
    238
    391
    media_image4.png
    Greyscale

Re-claim 10, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 4 above. 
Mizuno as modified further teaches wherein each one of second slots (slots 23’) is of a rectangular shape (see Fig.6, 23’, and 26’) identical to that of the second magnet (26’, Page 5, P [2]).  

Claims 5-8,11,12,13,14  are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Kondou, and in further view of Sakai (US Patent 8674575 hereinafter “Sakai”). 
Re-claim 5, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 1. 
Mizuno as modified fails to explicitly teach wherein a 6magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets.
However, Sakai teaches wherein a 6magnetic intensity of each one of the second magnets (3) is smaller than a magnetic intensity (Coercively of 4, NdFeb magnet is higher than 3) of each one of the first magnets (Ferrite magnets 3, see Col.11, L.40-65).

    PNG
    media_image5.png
    657
    609
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnetic intensity of the first and second magnets of Mizuno wherein a 6magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets as suggested by Sakai to be able to quantitively adjust the flux linkage of the permanent magnets of NdFeb and Ferrite magnet (Sakai, Col.11, L.39-45). 
Re-claim 6, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 2. 
Mizuno as modified fails to explicitly teach wherein a 6magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets.
However, Sakai teaches wherein a 6magnetic intensity of each one of the second magnets (3) is smaller than a magnetic intensity (Coercively of 4, NdFeb magnet is higher than 3) of each one of the first magnets (Ferrite magnets 3, see Col.11, L.40-65).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnetic intensity of the first and second magnets of Mizuno wherein a 6magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets as suggested by Sakai to be able to quantitively adjust the flux linkage of the permanent magnets of NdFeb and Ferrite magnet (Sakai, Col.11, L.39-45). 
Re-claim 7, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 3. 
Mizuno as modified fails to explicitly teach wherein a 6magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets.
However, Sakai teaches wherein a 6magnetic intensity of each one of the second magnets (3) is smaller than a magnetic intensity (Coercively of 4, NdFeb magnet is higher than 3) of each one of the first magnets (Ferrite magnets 3, see Col.11, L.40-65).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnetic intensity of the first and second magnets of Mizuno wherein a 6magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets as suggested by Sakai to be able to quantitively adjust the flux linkage of the permanent magnets of NdFeb and Ferrite magnet (Sakai, Col.11, L.39-45). 
Re-claim 8, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 4. 
Mizuno as modified fails to explicitly teach wherein a 6magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnetic intensity of the first and second magnets of Mizuno wherein a 6magnetic intensity of each one of the second magnets is smaller than a magnetic intensity of each one of the first magnets as suggested by Sakai to be able to quantitively adjust the flux linkage of the permanent magnets of NdFeb and Ferrite magnet (Sakai, Col.11, L.39-45). 
Re-claim 11, Mizuno as modified discloses the Rotor apparatus for a permanent-magnet motor according to claim 9,
Mizuno as modified fails to explicitly teach wherein the rotor further comprises a plurality of alcoves indented inward on two ends of one side of a short axis of each one of the second slots and perpendicular to the long axis of each one of the second slots respectively.  
However, Sakai shows wherein the rotor further comprises a plurality of alcoves (6) indented inward on two ends (6 is indented on both ends of magnet toward inner radial section of rotor) of one side of a short axis (short axis is d axis) of each one of the second slots (annotated Fig.1) and perpendicular to the long axis of each one of the second slots respectively (annotated Fig.1).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify second slots and rotor of Mizuno wherein the rotor further comprises a plurality of alcoves indented inward on two ends of one side of a short axis of each one of the second slots and perpendicular to the long axis of each one of the second slots respectively as suggested by Sakai to pass magnetic flux through thickness direction, better directing magnetic flux (Sakai, Col.7, L.52-57). 
Re-claim 12, Mizuno as modified discloses the Rotor apparatus for a permanent-magnet motor according to claim 10,
Mizuno as modified fails to explicitly teach wherein the rotor further comprises a plurality of alcoves indented inward on two ends of one side of a short axis of each one of the second slots and perpendicular to the long axis of each one of the second slots respectively.  

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify second slots and rotor of Mizuno wherein the rotor further comprises a plurality of alcoves indented inward on two ends of one side of a short axis of each one of the second slots and perpendicular to the long axis of each one of the second slots respectively as suggested by Sakai to pass magnetic flux through thickness direction, better directing magnetic flux (Sakai, Col.7, L.52-57). 
Re-claim 13, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 3 above. 
Mizuno fails to explicitly teach further teaches wherein each one of the first slot extends inward from an outer ring of the body respectively and is of a length 7greater than the rectangular shape of each one of the first magnets.  
However, Sakai teaches wherein each one of the first slot extends inward from an outer ring of the body (location of magnet 3, and additional cavity 5) respectively and is of a length 7greater (the cavity extend to 5 in fig.7 which is greater than the first magnet) than the rectangular shape of each one of the first magnets (3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first slots and rotor of Mizuno wherein each one of the first slot extends inward from an outer ring of the body respectively and is of a length 7greater than the rectangular shape of each one of the first magnets as suggested by Sakai to pass magnetic flux through thickness direction, better directing magnetic flux (Sakai, Col.7, L.52-57). 
Re-claim 14, Mizuno as modified discloses the rotor apparatus for a permanent-magnet motor according to claim 4 above. 

However, Sakai teaches wherein each one of the first slot extends inward from an outer ring of the body (location of magnet 3, and additional cavity 5) respectively and is of a length 7greater (the cavity extend to 5 in fig.7 which is greater than the first magnet) than the rectangular shape of each one of the first magnets (3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first slots and rotor of Mizuno wherein each one of the first slot extends inward from an outer ring of the body respectively and is of a length 7greater than the rectangular shape of each one of the first magnets as suggested by Sakai to pass magnetic flux through thickness direction, better directing magnetic flux (Sakai, Col.7, L.52-57). 

    PNG
    media_image6.png
    594
    603
    media_image6.png
    Greyscale

Claims15 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno in view of Kondou, and Sakai, and in further view of Sakai et al. (US Patent 8624457 hereinafter “Sakai2”). 
Re-claim 15, Mizuno as modified discloses the 5rotor apparatus for a permanent-magnet motor according to claim 13,
However, Mizuno fails to explicitly teach wherein the rotor further comprises a plurality of supporting members protruded at an extended rear end of each one of the first slots and extended outward along the radial direction of the body respectively, and an extension length of each one of the 
However, Sakai2 teaches wherein the rotor further comprises a plurality of supporting members (annotated Fig.1) protruded at an extended rear end of each one of the first slots (slots of magnet 4b4a) and extended outward along the radial direction  (d-axis direction) of the body respectively, and an extension length (length of support member) of each one of the supporting members (annotated Fig.1) is configured to be smaller (support member is smaller radially than the different between slot and magnet width in radial direction because another extension is found at the other side of the hole containing permanent magnet 3 at radial outer end of 3 location of end of 5) than a difference between a length of each one of the first slots and a length of each one 10of the first magnets (see Fig.1, at least 4b length is less than hole).  
wherein the rotor further comprises a plurality of supporting members protruded at an extended rear end of each one of the first slots and extended outward along the radial direction of the body respectively, and an extension length of each one of the supporting members is configured to be smaller than a difference between a length of each one of the first slots and a length of each one 10of the first magnets.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first slots and length of magnets and holes and support of Mizuno Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first slots and rotor of Mizuno wherein each one of the first slot extends inward from an outer ring of the body respectively and is of a length 7greater than the rectangular shape of each one of the first magnets as suggested by Sakai to improve efficiency of the motor and define magnetic path appropriately for magnetic flux forming magnetic barrier (Col17, L.28-31). 



    PNG
    media_image7.png
    878
    858
    media_image7.png
    Greyscale


Re-claim 16, Mizuno as modified discloses the 5rotor apparatus for a permanent-magnet motor according to claim 14,
However, Mizuno fails to explicitly teach wherein the rotor further comprises a plurality of supporting members protruded at an extended rear end of each one of the first slots and extended outward along the radial direction of the body respectively, and an extension length of each one of the supporting members is configured to be smaller than a difference between a length of each one of the first slots and a length of each one 10of the first magnets.  
However, Sakai2 teaches wherein the rotor further comprises a plurality of supporting members (annotated Fig.1) protruded at an extended rear end of each one of the first slots (slots of magnet 4b4a) and extended outward along the radial direction  (d-axis direction) of the body respectively, and an 
wherein the rotor further comprises a plurality of supporting members protruded at an extended rear end of each one of the first slots and extended outward along the radial direction of the body respectively, and an extension length of each one of the supporting members is configured to be smaller than a difference between a length of each one of the first slots and a length of each one 10of the first magnets.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first slots and length of magnets and holes and support of Mizuno Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify first slots and rotor of Mizuno wherein each one of the first slot extends inward from an outer ring of the body respectively and is of a length 7greater than the rectangular shape of each one of the first magnets as suggested by Sakai to improve efficiency of the motor and define magnetic path appropriately for magnetic flux forming magnetic barrier (Col17, L.28-31). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakai2 can be used in place of Sakai 2 to teach claims as well. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834